Citation Nr: 1012098	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected degenerative disc disease (DDD) of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1974.

This matter initially came before the Board the Veterans' 
Appeals (Board) from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, continued a 
40 percent rating for DDD of the lumbar spine.

As support of his claim, the Veteran provided testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing in March 2006.  The transcript of the 
hearing has been associated with the claims file and has been 
reviewed.

The Veteran perfected an appeal on this issue to the Board, 
and in March 2007, the Board denied a disability rating in 
excess of 40 percent for DDD of the lumbar spine.  The 
Veteran appealed the March 2007 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2008 Order, the Court vacated the Board's decision 
regarding the issue currently on appeal and remanded this 
issue for further development consistent with instructions in 
a June 2008 Joint Motion.  In turn, in December 2008, the 
Board remanded this case for compliance with the instructions 
in the Joint Remand.  This matter has returned to the Board 
and is again for appellate action.  


FINDINGS OF FACT

1.  Competent medical evidence shows the Veteran had 30 
degrees in forward flexion times three with pain at the 
extremes; 5 degrees in extension, with gagging, groaning, and 
pointing to the area of his discomfort; 20 degrees in lateral 
flexion to the left and 15 degrees in lateral flexion to the 
right, both with gagging and groaning; and 5 degrees in 
lateral flexion to the right and to the left, with some 
symptom amplification and self-limitation.  

2.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine is not of record.  

3.  The Veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for DDD of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in February 2004, 
January 2005, and November 2009.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

Further, the November 2009 VCAA letter from the RO advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the Court held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in November 2009, after issuance of the 
initial unfavorable AOJ decision in April 2004.  However, 
both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
February 2004, followed by subsequent VCAA and Dingess notice 
in January 2005 and November 2009, the RO readjudicated the 
claim in an SSOC dated in January 2010.  Thus, the timing 
defect in the notice has been rectified.  In any event, the 
Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the timing of VCAA notice.  See Shinseki v. Sanders 
/ Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for 
increased rating claims, as is the case here with the 
Veteran's claim for an increased rating for his service-
connected back disorder, there is no indication that the 
Veteran was sent a VCAA letter that was compliant with the 
Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In any event, the Federal Circuit Court recently 
vacated the Court's previous decision in Vasquez-Flores, 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, 
overall, the Board is satisfied that the RO provided both 
generic and specific VCAA notice as to the increased rating 
claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and medical records from the Social Security 
Administration (SSA).  Further, the Veteran has submitted 
numerous statements in support of his claim.  He also has 
been provided VA examinations in connection with his claim.  
Thus, there is no indication that any additional evidence 
remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its December 2008 remand.  Specifically, 
the RO was instructed to obtain SSA records concerning the 
Veteran; forward to the Veteran a VA Form 21-8920 to proceed 
with the development and adjudication of his claim for 
individual unemployability (TDIU) due to service-connected 
disabilities, including on an extra-schedular basis; and to 
provide the Veteran a VA orthopedic examination of his spine 
to determine the severity of his back disability.  The Board 
finds that the RO has complied with these instructions and 
that the VA examination report dated in December 2009 
substantially complies with the Board's December 2008 remand 
directives.  However, the Board notes that the Veteran failed 
to respond to the RO's request for information regarding his 
unemployability.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court has held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
November 2002) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Here, the Veteran seeks a disability rating in excess of 40 
percent for a low back disorder.  38 C.F.R. § 4.71a.  This 
rating is effective from July 6, 2001.  The Board notes that 
the criteria for spine disorders were amended in September 
2002 and September 2003.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002); 68 Fed. Reg. 51,454 (August 27, 2003).  In 
this case, the Veteran's claim for an increased rating was 
received in November 2003, subsequent to the final 
amendments.  Thus, only the most current version of the 
rating criteria (i.e., the September 2003 amendments) is 
applicable. 

Under the regulations prior to the September 2003 amendments, 
the RO had rated the Veteran's low back disorder under 
Diagnostic Codes 5292 (limitation of motion of spine) and 
5295 (lumbosacral strain), 38 C.F.R. § 4.71a (2002).  
However, subsequent to the September 2003 amendments and 
currently, the Veteran's lumbar spine disorder is rated under 
Diagnostic Code 5243 (intervertebral disc syndrome (IVDS)).  
Thus, the Board will proceed to continue to evaluate and rate 
the Veteran's back disorder under this diagnostic code.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).    

Under the current version of the Rating Schedule, IVDS is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. 
§ 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

Under the current version of the Rating Schedule, IVDS also 
may be rated under the General Rating Formula for Diseases 
and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

           A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

Upon a review of the evidence regarding the Veteran's low 
back disorder, the Board finds no basis to award a disability 
rating in excess of 40 percent.  38 C.F.R. § 4.7.  Initially, 
a VA examination dated in April 2002 found that the Veteran 
complained of repeated back strains and chronic back pain.  
His range of motion of the lumbar spine was 60 degrees in 
forward flexion, 10 degrees in backward extension, 20 degrees 
in lateral flexion, and 20 degrees in lateral rotation 
bilaterally.  There was functional limitation of range of 
motion due to pain.  He had a normal gait.  Knee and ankle 
jerks were intact.  See VA examination report dated in April 
2002.  VA treatment records dated from April 2003 to February 
2004 revealed no complaints of back symptomatology.

Another VA examination report dated in March 2004 shows that, 
at the time, the Veteran complained of daily back pain that 
radiated to the buttocks and down both legs.  He denied any 
bed rest prescribed by a physician, but complained of 
occasional spasms in his lower back.  He did not use aids for 
ambulation. There was mild lumbar muscle tenderness.  His 
range of motion of the lumbar spine was 40 degrees in forward 
flexion with pain, ending at 70 degrees due to pain; 10 
degrees in backward extension due to pain; 15 degrees in 
lateral flexion due to pain; and 20 degrees in lateral 
rotation bilaterally due to pain.  There was no neurologic 
deficit.  See VA examination report dated in March 2004.    

The Veteran underwent another VA examination in January 2005.  
At the time, he indicated that his pain continued and had 
progressively worsened over the years.  He complained of 
radiating pain to both legs.  Examination found some 
tenderness to palpation over the lumbar spine, but a normal 
gait.  The Veteran used no aids for walking.  His range of 
motion of the lumbar spine was 50 degrees in forward flexion 
with pain, ending in 70 degrees due to pain; 10 degrees in 
backward extension due to pain; 15 degrees in lateral flexion 
due to pain; and 15 degrees in lateral rotation bilaterally 
due to pain.  There were no neurological deficits found.  See 
VA examination report dated in January 2005.  A May 2005 
addendum to this VA examination report indicated that the 
Veteran reported no prescribed bed rest, but experienced 
periodical flare-ups that caused his back to lock up.  The 
Veteran's range of motion of the lumbar spine was 60 degrees 
in forward flexion with pain, 15 degrees in backward 
extension due to pain, 25 degrees in lateral flexion to the 
left due to pain, 15 degrees in lateral flexion to the right 
due to pain, 5 degrees in rotation to the left due to pain, 
and 15 degrees in rotation to the right due to pain.  There 
was no increase in loss of range of motion due to pain, 
fatigue, or weakness.  There were no neurological deficits 
found.  He had a normal gait and used no assistive device for 
ambulation.  See May 2005 addendum to VA examination report 
dated in January 2005.  

In March 2006, the Veteran testified at a videoconference 
hearing that he experienced pain when stopping, bending, 
driving, and sitting for long periods of time.  He indicated 
that he experienced pain all the time, even when sleeping at 
night, and that he had radiating pain down both legs.  Also 
reported were locking of the back and muscle spasms.  He also 
reported being unable to work because of his back disorder.  
See March 2006 videoconference hearing transcript. 

However, VA treatment records from 2006 to 2008 indicate only 
occasional complaints of back pain.  Furthermore, a recent VA 
examination dated in December 2009 shows that, despite the 
Veteran's assertions that his DDD of the lumbar spine has 
worsened considerably, objective evidence of record does not 
bear out his assertions.  Specifically, the Veteran 
complained of pain and numbness involving his back and into 
both thighs and calves laterally and posteriorly, and into 
both feet, which is intermittent.  On examination, he was 
noted to stand straight, with equal pelvis level and leg 
length.  He was able to get in and out of a chair without 
difficulty and walk with a normal gait, including heel and 
toe.  His range of motion of the lumbar spine was 30 degrees 
in forward flexion times three with pain at the extremes; 5 
degrees in extension, with gagging, groaning, and pointing to 
the area of his discomfort; 20 degrees in lateral flexion to 
the left and 15 degrees in lateral flexion to the right, both 
with gagging and groaning; and 5 degrees in lateral flexion 
to the right and to the left, with some symptom amplification 
and self-limitation.  The Veteran also had a stiff back with 
some degenerative arthritis and DDD.  There was spasm.  The 
Veteran described painful motion, but he did not demonstrate 
any real weakness or tenderness.  Additional limitation was 
noted on repetitive testing.  The examiner indicated that 
there was much symptom amplification on the Veteran's part as 
he was able to bend over and take off his shoes without 
complaints, whereas he "complained bitterly" of discomfort 
while being examined.  He observed that the Veteran had pain-
free motion well past the observed 30 degrees of forward 
flexion when he was taking off his shoes, but not during the 
"official part of the examination."  There were no 
neurological deficits found, but the examiner again noted 
symptom amplification during the examination.  See VA 
examination report dated in December 2009.  

Overall, a review of the evidence reveals that, although the 
Veteran has some functional loss, all of the factors of 
functional loss discussed above simply do not cause 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    

Under the current version of the Rating Schedule, as to 
incapacitating episodes under Diagnostic Code 5243, VA 
examinations and VA treatment records reflect no 
incapacitating episodes whatsoever.  In particular, the 
December 2009 VA examiner noted no prescribed bed rest in the 
past year.  Overall, there is simply no evidence of bed rest 
prescribed by a physician to support the existence of any 
incapacitating episode due to DDD of the lumbar spine.   

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 40 
percent for the Veteran's service-connected back disability.  
38 C.F.R. § 4.3.  

The Board adds that there has never been an occasion since 
the effective date of his award when the Veteran's back 
disorder has exceeded the current rating assigned by the RO.  
Thus, there is no basis for further "staging" of his 
rating.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's DDD of the lumbar spine 
markedly interfere with his ability to work.  Although the 
December 2009 VA examination report indicated that the 
Veteran is unemployed, there was no indication that he was 
unemployed due to his service-connected back disability.  As 
the December 2009 VA examiner noted, it was according to the 
Veteran's self-report that he is completely incapacitated on 
a full-time basis due to his back disorder.  
Furthermore, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
that the Veteran is not adequately compensated for his 
disabilities by the regular Rating Schedule.  VAOPGCPREC 6-
96.  See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).  





ORDER


A disability rating in excess of 40 percent for DDD of the 
lumbar spine is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


